                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DEREK ALLEN RASH,

               Plaintiff,
                                                     Case No.: 1:18-cv-1192
v.
                                                     HONORABLE PAUL L. MALONEY
ROBERT CROMPTON, et al.,

               Defendants.
                                   /


                       ORDER ADOPTING MAGISTRATE JUDGE'S
                          REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by United States Magistrate

Judge Phillip J. Green in this action (ECF No. 43). The Report and Recommendation mailed to the

Plaintiff was returned to the Court marked “return to sender - not deliverable as addressed - unable

to forward”. There are further markings on the envelope that read, “paroled/discharged” and

“forwarding time expired”. (ECF No. 44)

       Even though the Plaintiff has not received a copy of the Report and Recommendation,

Plaintiff has been properly served under the Federal Rules of Civil Procedure. As required by

statute, the magistrate judge filed the Report and Recommendation with the Court and a copy was

mailed to the Plaintiff at his last known address. See 28 U.S.C. § 636(b)(1)(C) (“the magistrate

judge shall file his proposed findings and recommendations under subparagraph (B) with the court

and a copy shall forthwith be mailed to all parties.”). Upon placing the Report and Recommendation

in the mail to the Plaintiff's last known address, service was complete. Fed. R. Civ. P. 5(b)(2)(C).

Plaintiff has a continuing obligation to apprise the Court of his current address. See W.D. Mich.
L.Civ.R. 41.1 (“Failure of a plaintiff to keep the Court apprised of his current address shall be

grounds for dismissal for want of prosecution.”).

       After being served with a Report and Recommendation issued by a Magistrate Judge, a party

has fourteen days to file written objections to the proposed findings and recommendations. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir.

2005). Failure to file an objection results in a waiver of the issue and the issue cannot be appealed.

Id. See also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the Sixth Circuit's practice). No

objections have been filed to date.

       Although the Plaintiff's failure to file objections is a sufficient reason to adopt the Report and

Recommendation, this Court has reviewed the merits of the report and finds the magistrate judge's

reasoning and conclusions sound.

       Accordingly, IT IS HEREBY ORDERED:

1.     The Report and Recommendation (ECF No. 43) is ADOPTED as the Court's opinion;

2.     Plaintiff's motion to deny Defendant's motion for summary judgment (ECF No. 35) is

DENIED.

3.     Defendant's motion for summary judgment (ECF No. 37) is GRANTED;

4.     The plaintiff's complaint is DISMISSED.

       This action is terminated.



Dated: September 12, 2019                               /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                                   2
